Citation Nr: 0722215	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for allergies.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a mini stroke.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.  

5.  Entitlement to a disability rating in excess of 10 
percent for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Albuquerque, New Mexico, which denied entitlement 
to the benefits sought.

For reasons which will be set forth in a remand at the end of 
the decision below, the issues of whether the veteran has 
submitted new and material evidence adequate to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a mini stroke and for hypertension are being 
deferred pending additional development.  This portion of the 
appeal is therefore remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified as further action is required.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made all reasonable efforts 
to develop such evidence.

2.  The medical evidence of record does not document the 
presence of migraine headaches during the veteran's active 
service or for years thereafter.  There is no competent 
medical evidence of record relating any current migraine 
headaches to the veteran's active service.

3.  The medical evidence of record does not relate any 
current allergies to the veteran's active service.

4.  The veteran has subjective complaints of pain and 
discomfort due to his service-connected hiatal hernia, but 
there is no clinical evidence of dysphagia, hematemesis, 
melena, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Service connection for allergies is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  The criteria for a disability evaluation in excess of 10 
percent for hiatal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5102-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. § 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 38 C.F.R. § 3.102, 3.156 (a), 3.159, 3.326 (a) 
(2006).  The Board finds that all notification and 
development action needed to render an equitable decision on 
the claims with regard to service connection for migraine 
headaches, service connection for allergies, and an increased 
rating for hiatal hernia has been accomplished.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Beverly v. Nicholson, 19 Vet. App. 394 
(2005) (outlining VCAA notice requirements).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) veteran's status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

A review of the evidence of record shows that the veteran was 
provided with communications satisfying the mandates of the 
VCAA in March 2005 and earlier.  In that communication he was 
told that it was his responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  He was told that he was to 
send any medical reports in his possession.  He was also told 
what the evidence had to show to support his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There are several 
volumes of records, including medical records, that have been 
associated with the claims folder.  Although an opinion was 
not obtained with regard to the etiology of any allergies or 
headaches, the Board finds that VA is not under an obligation 
to provide such an examination, as such is not necessary to 
make a decision on either claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on a claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A.  Here, the 
evidence does not indicate that either a disability 
manifested by a stroke or hypertension may be associated with 
the veteran's active service.  See Wells v. Principi, 326 F.3 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by the 
veteran by a causal connection between the disability and 
service).  The veteran has not brought forth evidence, other 
than his own statements, suggestive of a causal connection 
between any current allergies and headaches on the one hand 
and his active service on the other hand.  The veteran has 
been informed that he would need medical evidence of such a 
relationship to establish service connection, but he has not 
provided such evidence.

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran with regard to 
his increased rating claim and his claim for service 
connection for hypertension and headaches.  Further 
development and further expending of VA's resources are not 
warranted.

Pertinent Laws and Regulations with Regard to 
Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (d).

The chronicity provision of 3.303 (b) is applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303 (b).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006); accord Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled American Veterans, supra, Coburn, supra.

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decisions, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378 (Fed. Cir. 2000).  (The Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show on the claim.  The veteran should not assume 
that the Board has ignored pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against the claims for service connection.  Initially, the 
Board notes that while it respects the veteran's firm belief 
that he has allergies and headaches that are attributable to 
his active service, he does not qualify to opine on matters 
requiring medical knowledge, such as the etiology of any 
current disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183 (1997).  (A lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

A review of the service medical records reveals that on one 
occasion in June 1973 the veteran complained of recent 
headaches.  Several days later he was given a diagnosis of 
probable tension headaches.  At the time of a separation 
examination, notation was made of a history of headaches 
resulting from his having played a trumpet.  At the time of 
VA examination in July 1976, examination of the nervous 
system showed no abnormalities and a pertinent diagnosis was 
not made.  The post service medical evidence does not 
document the presence of headaches for years following 
service discharge.  The Board may, and will, consider in its 
assessment of a service connection claim, the passage of a 
lengthy period of time wherein the veteran has not complained 
of the disorder at issue.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  A review of the evidence of record is 
without reference to the presence of supportive evidence 
documenting the presence of headaches for years following 
service.  Additionally, a review of the medical evidence of 
record discloses no medical opinion suggesting a nexus 
between any current headaches and the veteran's active 
service many years ago.  Because the veteran has not 
established a nexus between any current headaches and his 
active service, the Board must therefore deny the claim.

With regard to the claim for allergies, the service medical 
records are without reference to complaints or findings 
indicative of the presence of allergies except at the time of 
separation examination when the veteran complained of hay 
fever with drainage of the nose when around honeysuckles, or 
pollen or dust.  However, at the time of examination by VA in 
July 1976, there were no findings indicative of the presence 
of a disease attributable to allergies.  The post service 
evidence of record dates primarily from 1990, a time many 
years following service discharge.  As indicated in the 
discussion with regard to the claim for headaches, the fact 
that the record does not reflect the veteran making 
complaints regarding, or seeking treatment for a disability, 
mainly allergies, until many years after service discharge, 
weighs against a finding of a nexus between any current 
allergy disorder and service many years earlier.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, again, 
there is no competent medical evidence in the record showing, 
or even suggesting, that there is a causal link between any 
current allergies and the veteran's active service. 

In sum, the claims for service connection fail because there 
is no competent medical evidence relating either migraine 
headaches or allergies to service.  Accordingly, a 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for headaches and 
allergies, and the claims must be denied.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

If there is a question as to which evaluation to apply to a 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 19 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

In this case, a 10 percent rating has been assigned by the RO 
to the veteran's service-connected hiatal hernia pursuant to 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  
Under that Code, a 10 percent evaluation is warranted with 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent evaluation is warranted for 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
next higher rating of 60 percent is warranted for symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

With regard to the disability, the veteran has referred to 
anemia, arm and shoulder pain, chest pain, throwing up blood, 
and discharging dark tarry stools.  However, the objective 
findings do not indicate the presence of a disability that 
would warrant the assignment of a rating in excess of the 10 
percent currently in effect.  An esophagoscopy performed in 
March 2004 showed a moderate hiatal hernia.  At the time of 
VA outpatient evaluation in early June 2004, the veteran 
denied any shortness of breath or chest pain.  He reported no 
problems with indigestion, appetite, or swelling.  There were 
no problems indicated with bowels, bladder, or nocturia.  His 
height was listed as 70 inches and his weight was given as 
194.4 pounds.  Clinical examination was unremarkable with 
regard to a hernia.  Assessments included gastroesophageal 
reflux disease.  He was to continue taking his current 
medications of Nexium and Prilosec.  The medical records for 
the past several years give no indication of the presence of 
considerable impairment of health attributable to the hiatal 
hernia that would warrant the assignment of a higher 
schedular rating on any basis.  The veteran has indicated 
that he has neck and shoulder pain that might be associated 
with a hernia, but this has not been indicated by any health 
care professional of record.  As noted elsewhere in this 
decision, as a lay person without appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or to provide opinions 
as to whether some symptoms might be associated with a 
particular disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In essence, the record shows no medical findings 
to support the conclusion that the service-connected hiatal 
hernia is productive of considerable impairment of health.  
The Board finds that the medical evidence of record does not 
support the criteria for an increased evaluation of 30 
percent or more for the veteran's hernia under the provisions 
of 38 C.F.R. § 4.114, Code 7116.  As the preponderance of the 
evidence is against an increased rating for hiatal hernia, 
the appeal is denied.


ORDER

Service connection for migraine headaches is denied.

Service connection for allergies is denied.

A disability rating in excess of 10 percent for hiatal hernia 
is denied.


REMAND

The Board must remand the issue of service connection for 
residuals of a mini stroke and hypertension.  The veteran's 
claim for service connection for these disabilities was 
previously denied by the RO.  After his petition to reopen 
was received, the veteran was provided notice of the general 
requirements to reopen a claim, but was not informed of the 
specific grounds for the previous denial, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Board therefore 
remands the claim with regard to these issues for Kent 
compliant VCAA notice purposes.  

Accordingly, the case is REMANDED for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
and Dingess v. Nicholson, 19 Vet. App. 
473 (2006), with respect to the claims to 
reopen.  The notice should inform the 
veteran that he should provide VA with 
copies of any evidence relevant to the 
claim that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidelines.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


